Title: From George Washington to Armand, 10 August 1786
From: Washington, George
To: La Rouërie, Armand-Charles Tuffin, marquis de



Dr Marquis,
Mo[un]t Vernon 10th Augt 1786.

I am to acknowledge the receipt of the agreeable letter you did me the honor to write to me on the 20th of Jany, & at the same time to congratulate you on the happy event announced in it.
Permit me to assure you that nothing affords me more satisfaction than to receive good news of my friends; and you must allow me the liberty of considering your marriage to an amiable lady, with a handsome fortune, in that point of light.
Indeed I was not surprized at this, because I knew the merits of the Marqs de la Rouerie entitled him to such a connexion. But I must confess, I was a little pleased, if not surprised, to find him think quite like an American on the subject of matrimony & domestic felicity. For in my estimation more permanent & genuine happiness is to be found in the sequestered walks of connubial life, than in the giddy rounds of promiscuous pleasure, or

the more tumultuous and imposing scenes of successful ambition.
This sentiment will account, in a degree, for my not making a visit to Europe: other reasons may conspire to prevent me from enjoying the heart-felt satisfaction I shou’d experience in embracing my friends on that continent. Their kind sollicitude & invitations are, however, entitled to my cordial acknowledgments; & you may be persuaded, it will not be among the least of my regrets on this occasion, that the circumstances preclude me from receiving the welcome, & witnessing the happiness, I should expect to meet with at the Château de la rouerie.
I enter so little into disquisitions of politics, that I could hardly do justice to the subject, should I undertake to dilate upon it. I have understood, in general, that Congress have taken arrangements for the payment of the interest due on Securities given to foreigners who served in their Army. A timely & efficacious application to the States will, I hope, in future produce more punctuality, & supercede the necessity of any interference on my part, which it appears to me would be improper on many accounts.
Mrs Washington desires her compliments may be made acceptable to Madame la Marquise de la rouerie & yourself; with a similar request, I have the honor to remain &c.

G: Washington

